Case 3:17-cr-04382-LAB Document 67 Filed 03/10/20 PagelD.114 Page 1of7

‘PROB [2 March 4, 2020

(06/17) paces id: 4270713

UNITED STATES DISTRICT COURT
FOR THE
SOUTHERN DISTRICT OF CALIFORNIA

Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Talhia Alvarado Murrietta (English) Dkt No.: 17CR04382-001-LAB
Reg. No.: 65563-298
Name of Sentencing Judicial Officer: The Honorable Larry A. Burns, Chief U.S. District Judge

Original Offense: 8 U.S.C. §§ 1324(a)(1)(A)(ii), (v)CII) and (a)(1)}(B)(i), Transportation of Certain Alien for
Financial Gain and Aiding and Abetting, a Class D felony.

Date of Sentence: February 5, 2018
Sentence: 5 years’ probation (Special Conditions: Refer to Judgment and Commitment Order.)

Modification: On April 12, 2018, Your Honor modified Ms. Murrietta’s conditions of supervision to include
participation in an outpatient substance abuse program, and Your Honor requested an OSC be filed should there
be further drug use.

In a Petition for Warrant, dated April 26, 2018, the probation officer notified Your Honor of Ms. Murrietta’s
continued use of illicit substances and requested a warrant for her arrest. Your Honor issued an arrest warrant
and the warrant returned executed on May 7, 2018. On June 18, 2018, Ms. Murrietta admitted to allegation | and
after finding her in violation, Your Honor continued her on probation supervision with an additional condition:
complete the 90-day program at CRASH residential drug treatment program.

On May 16, 2019, Your Honor modified the conditions of probation to include an alcohol abstinence condition
and requested the probation officer prepare a Petition for Warrant for any new incident of drug or alcohol use.

In the second Petition for Warrant, dated September 12, 2019, the probation officer notified Your Honor of Ms.
Murrietta’s failure to report as directed by the probation officer and requested a warrant for her arrest. Your
Honor issued an arrest warrant on September 17, 2019, and the warrant returned executed on September 25,
2019. On November 18, 2019, Mr. Murrietta admitted to allegations | and 2 and after finding her in violation,
Your Honor continued her on probation supervision and ordered her to serve 4 months’ custody, with an
additional condition: not enter Mexico without permission from the probation officer.

Type of Supervision: Probation Date Supervision Commenced: February 5, 2018
Asst, U.S. Atty.: Orlando B. Gutierrez Defense Counsel: Micheile Betancourt, Fed. Defs., Inc.
(Appointed)

(619) 234-8467

Prior Violation History: Yes. Please refer to prior court correspondence.

 

 

PETITIONING THE COURT

TO ISSUE A NO-BAIL BENCH WARRANT
Case 3:17-cr-04382-LAB Document 67 Filed 03/10/20 PagelD.115 Page 2 of 7

s

PROBINC)
Name of Offender: Talhia Alvarado Murrietta March 4, 2020
Docket No.: 17CR04382-001-LAB Page 2

 

The probation officer believes that the offender has violated the following conditions of supervision:

 

CONDITION(S) ALLEGATION(S) OF NONCOMPLIANCE

(Mandatory Condition)

The defendant shall not illegally possess a |. On February !1 and 19, 2020, Ms. Murrietta failed to
controlled substance. The defendant shall comply with drug testing requirements, as instructed
refrain from any unlawful use of a by the probation officer by failing to provide a urin
controlled substance. Submit to one drug specimen for urinalysis at the U.S. Probation On
test within 15 days of release from

imprisonment and at least two periodic 2. On or about January 29, 2020, Ms. Murrietta uscd a
drug tests thereafter. Testing requirements controlled substance, as evidenced by urine specimer

  
 

will not exceed submission of more than submitted to the U.S. Probation Office, wth
four (4) drug tests per month during the confirmed positive for methamphetamine.
term of supervision, unless otherwise

ordered by the court.

Grounds for Revocation: As to allegation |, the probation officer received and reviewed Chain and Custody for
Drug Analysis forms and Trouble Logs, which confirm Ms. Murrietta failed to submit a urine specimen for
urinalysis, as required, on the above-specified dates. On January 29, 2020,.the probation officer reviewed written
instructions for drug testing with her, which she acknowledged with a signature. The probation officer specifically
instructed Ms. Murrietta to telephone the drug testing line and report for drug testing when indicated by the
automated recording.

As to allegation 2, the probation officer received and reviewed written laboratory notification from Alere
Toxicology Services, advising the urine specimens provided by Ms. Mutrietla on January 29, 2020, confirmed
positive for methamphetamine.

(Mandatory Condition)

The defendant shall report to the probation 3. On February |2, 2020, Ms. Murrietta failed to report
officer in a manner and frequency directed to the U.S. Probation Office, as directed by the
by the court or probation officer, probation officer.

Grounds for Revocution: As to allegation 2, the probation officer directed Ms. Murrietta to report to the U.S.
Probation Office on the above-specified date. Ms. Murrietta failed to report, as directed, and has since made
herself unavailable to the probation officer for supervision instructions.

VIOLATION SENTENCING SUMMARY

SUPERVISION ADJUSTMENT

On January 21, 2020, Ms. Murrietta completed the four-month custodial term for the probation violation and
released to her mother’s residence in El Centro, California. On January 29, 2020, she reported to the U.S.
Probation Office for reporting instructions. The probation officer reviewed the conditions of probation
supervision and referred her to drug treatment services at [mperial County Behavioral Health Services. The
probation officer further enrolled her in a drug testing program, consisting of three random drug tests per month.
Case 3:17-cr-04382-LAB Document 67 Filed 03/10/20 PagelD.116 Page 3 of 7

4

t
PROBEA(C)

Name of Offender: Talhia Alvarado Murrietta March 4, 2020
Docket No.: 17CR04382-001-LAB Page 3

 

The probation officer also reviewed relapse prevention strategies and discussed her goals for the following
months. Ms. Murrietta expressed interest in attending a General Equivalency Diploma (GED) and job search
program, and in participating in prosocial activities with her children, such as attending a local Christian church.

However, on or about February 5, 2020, the probation officer received presumptive positive drug tests results
from a urine sample collected on January 29, 2020. The probation officer telephoned Ms. Murrietta to discuss
her drug use and she readily admitted to using methamphetamine. In response to the noncompliance, the
probation officer provided oral reprimand and instructed her to enter a local Christian-based residential drug
treatment, no later than the following day. Ms. Murreitta conceded with the plan of treatment; however, on
February 11, 2020, the probation officer received a voicemail from her advising that she was seeking to enter a
12-step program and that CRASH was willing to admit her in a week.

On February 12, 2020, the probation officer telephoned Ms. Murrietta and directed her to report to the U.S.
Probation Office to further discuss her options, She agreed to report at 3:00 PM yet failed to appear. At this time,
her whereabouts is unknown.

OFFENDER PERSONAL HISTORY/CHARACTERISTICS

Ms. Murrieta, age 31, is single and the mother of four children. She lacks a high schoo! diploma or its equivalent.
Earlier in the year, she enrolled in General Equivalency Diploma (GED). She is currently unemployed and has
an extensive history of substance abuse. The court has offered her various treatment options, including services
through Narcotics Anonymous, SMART Recovery, CRASH residential drug treatment program, New Creations
residential drug treatment program, and Imperial County Behavioral Health Services.

SENTENCING OPTIONS
CUSTODY

Statutory Provisions: Upon the finding of a violation the court may continue probation, extend the term of
probation, modify the conditions of supervision, or revoke probation and resentence under Subchapter A.
18 U.S.C. § 3565 (a) (1) and (2).

If probation is revoked, the maximum term of imprisonment is 10 years. 18 U.S.C. § 3585(b).

USSG Provisions: The allegations, (Failed to Appear to Drug Tests, Failed to Report to the U.S. Probation Office
as Instructed, and Used a Controlled Substance), constitute Grade C violations. USSG §7B1.1(a)(3)(B), p.s.

Upon a finding of a Grade C violation, the court may (A) revoke probation; or (B) extend the term and/or modify
the conditions of supervision. USSG §7B1.3(a)(2), p.s.

A Grade C violation with a Criminal History Category 1 (determined at the time of sentencing) establishes an
imprisonment range of 3 to 9 months. USSG § 7B1.4, p.s. It is noted that in the case of a Grade C violation,
and where the minimum term of imprisonment determined under USSG §7B 1.4, p.s., is at least one month but
not more than six months, the minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a
sentence of imprisonment that includes a term of supervised release with a condition that substitutes community
confinement... for any portion of the minimum term. USSG §7B1.3(c)(1), p.s.
Case 3:17-cr-04382-LAB Document 67 Filed 03/10/20 PagelD.117 Page 4 of 7

‘PROBIZC)
Name of Offender: Talhia Alvarado Murrietta March 4, 2020
Docket No.: 17CR04382-001-LAB Page 4

 

If the court revokes probation and imposes a term of imprisonment, it shall increase the term by the amount of
time in official detention that will be credited toward service of the term under 18 U.S.C. § 3585(b), other than
time in official detention resulting from the federal probation violation warrant or proceeding. USSG §7B1.3(e),
p.s. In this case, the offender will be credited with 241 days in official detention.

Since “the original sentence was the result of a downward departure . . . an upward departure may be warranted”
upon revocation. The court can depart from the available imprisonment range and impose a sentence of up to the
statutory maximum of 120 months, USSG §7B1.4, p.s., comment, (n.4), and 18 U.S.C. § 3565(a)(2).

IMPOSITION OF SUPERVISED RELEASE

Statutory Provisions: If the court imposes a sentence of imprisonment, it may include a term of supervised
release as part of the sentence. 18 U.S.C. § 3583(a) and (b).

A term of not more than three years’ supervised release is authorized. 18 U.S.C. §3583(b)(2).

USSG Provisions: If probation is revoked and a period of imprisonment is imposed, the provisions of USSG
§§ 5D1.1-1.3 will apply to imposing a term of supervised release. USSG § 7B1.3(g)(1), p.s.

Ifa sentence of imprisonment of one year or less is imposed, a term of supervised release of at least two years but
not more than three years is optional. USSG §§5D1I.1(b) and 5D1.2(a)(2).

If a sentence of imprisonment is imposed which exceeds one year, the court is required to impose a term of
supervised release of at least two years but not more than three years. USSG §§5D1.1(a) and 5D1.2(a)(2).

JUSTIFICATION FOR BENCH WARRANT

Ms. Murrietta has strong ties to Mexico and is refusing to follow directives by the probation officer. At this time,
she is considered a flight risk and in effort to secure her presence in court, the probation officer is recommending
the issuance of an arrest warrant.

RECOMMENDATION/JUSTIFICATION

Ms. Murrietta breached the court’s trust by illicitly using a controlled substance, failing to report to the U.S.
Probation Office as directed by the probation officer, and failing to appear to drug tests. This Petition marks as
third to the court reporting on noncompliance relating to her illicit use of controlled substances. The probation
officer attempted to return her to compliance by referring her to residential drug treatment and summoning her to
the U.S. Probation Office for discussion as to her drug treatment options. Nevertheless, Ms. Murrietta failed to
appear to the U.S. Probation Office and discontinued contact with the probation officer.

Despite various drug treatment opportunities and interventions from the court, Ms. Murrietta continues to revert
to drug use. Therefore, the probation officer is respectfully recommending the court revokes probation and
imposes a 12-month imprisonment term, which is accounting for the 24] days of official detention. Evidently,
Ms. Murrietta has a recurring drug problem and would benefit from supervision from the U.S. Probation Office.
The probation officer recommends the court imposes an 18-month term of supervised release, including all
previously ordered special conditions of supervision, as outlined below:
Case 3:17-cr-04382-LAB Document 67 Filed 03/10/20 PagelD.118 Page 5 of 7

‘PROBIZC)
Name of Offender: Talhia Alvarado Murrietta March 4, 2020
Docket No.: 17CR04382-001-LAB Page 5

 

1.

Enroll in and complete a residential drug treatment program as directed by the probation
officer. The defendant may be required to contribute to the costs of services rendered in an
amount to be determined by the probation officer, based on the defendant's ability to pay.

Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a
period of up to 90 days (non-punitive)

Participate in a program of drug or alcohol abuse treatment, including drug testing and
counseling, as directed by the probation officer, Allow for reciprocal release of information
between the probation officer and the treatment provider. May be required to contribute to
the costs of services rendered in an amount to be determined by the probation officer, based

on ability to pay.
Not associate with undocumented aliens or alien smugglers,

Not enter or reside in the Republic of Mexico without permission of the court or probation
officer and comply with both United States and Mexican immigration laws.

Abstain from the use of any and all alcohol, and not be present in (or frequent) places where
alcohol is the main item of sale.

I declare under penalty of perjury that the
foregoing is true and correct.

Executed on: March 4, 2020

 

Respectfully submitted: Reviewed and approved:
DANIEL J. KILGORE
CHIEF PROBATION OFFICER

by

GAC* — QJ Le —

 

Jennifer Avila Pascual Linarez
U.S. Probation Officer Supervisory U.S. Probation Officer
(760) 339-4207
Case 3:17-cr-04382-LAB Document 67 Filed 03/10/20 PagelD.119

PROBI2CW

VIOLATION SENTENCING SUMMARY

. Defendant: Murrietta, Talhia Alvarado

. Docket No. (Year-Sequence-Defendant No.): _17CR04382-001-LAB

. List Each Violation and Determine the Applicable Grade (See USSG § 7B1.1):

Violation(s)
Failed to Appear to Drug Tests

Failed to Report to the U.S. Probation Office, as Instructed

Used a Controlled Substance

 

 

 

 

 

. Most Serious Grade of Violation (See USSG § 7BI.1(b))
. Criminal History Category (See USSG § 7B1.4(a))
. Range of Imprisonment (See USSG § 7B1.4(a)) [

. Unsatisfied Conditions of Original Sentence:

Page 6 of 7

March 4, 2020

QO JAN Ia

[ ¢ ]
[ € ]

3 to 9 months ]

List any restitution, fine, community confinement, home

. detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
is ordered that remains unpaid or unserved at the time of revocation (See USSG § 7B1.3(d)):

Restitution ($) Community Confinement
Fine ($)

Other

Home Detention

Intermittent Confinement
Case 3:17-cr-04382-LAB Document 67 Filed 03/10/20 PagelD.120 Page 7 of 7

PROBI2C)
Name of Offender: Talhia Alvarado Murrietta Mareh 4, 2020
Docket No.: 17CR04382-001-LAB Page 7

 

THE COURT ORDERS:
AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
WHY PROBATION SHOULD NOT BE REVOKED FOR THE ALLEGED VIOLATIONS.

DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER TO APPEAR

 

 

 

 

 

 

 

BEFORE THE COURT ON , AT , TO SHOW CAUSE WHY PROBATION
SHOULD NOT BE REVOKED.
Other
Pan
uu -( Gre 35 20
The Honorable harry A. Burns Date

Chief U.S. District Judge

af
